IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 739 CAP
                                                 :
                      Appellee                   :   Appeal from the Judgment of
                                                 :   Sentence entered April 23, 1990 in
                                                 :   the Court of Common Pleas,
               v.                                :   Philadelphia County, Criminal
                                                 :   Division at No. CP-51-CR-1031751-
                                                 :   1988. (Nunc Pro Tunc appeal rights
 HENRY DANIELS,                                  :   reinstated on April 28, 2017)
                                                 :
                      Appellant                  :


                              CONCURRING STATEMENT


JUSTICE DONOHUE                                         DECIDED: October 15, 2020

       I join the order as I am constrained to do as a result of this Court’s precedential

opinion in Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020). For the reasons stated in

my dissenting opinion in Reid, I continue to hold the view that Williams v. Pennsylvania,

___ U.S. ___, 136 S.Ct. 1899 (2016), mandates that this defendant receive a de novo

appeal to this Court because former Justice Castille, while the District Attorney of

Philadelphia, authorized the pursuit of the death penalty in his case and later participated

in the appeal of the imposition of that sentence. Williams should have been retroactively

applied to this defendant and the two other defendants similarly situated. I continue to

believe that the preservation of the integrity of this Court demanded no less.